Title: To Thomas Jefferson from Thomas Mann Randolph, 28 March 1804
From: Randolph, Thomas Mann
To: Jefferson, Thomas


          
            Dear Sir,
            Elk-run church 4 oClock 28th March 1804
          
          I have reached this place with so little fatigue to my horses or myself that I shall go on immediately to Strodes in order to fullfill my promise to Martha in my last letter to be at home tomorrow tonight. I beg you to excuse my not going by the Red-house and writing thence an account of the road you wish to try in coming on this time. Something which I did not foresee and could not control happened after I parted with you to put it entirely out of my power. I have made myself thoroughly acquainted with the rout you have in view by a diligent and fortunate inquiry on the road today. That which the Mulatto boy at Fairfax C. House is acquainted with is not the true one, it passes through New-market while the true road you want leaves both that place and Centreville to the right very considerably. To find it, pass Songsteer about ½ mile turn to the left as usual and proceed till you arrive at two ill looking log cabins on the right edge of the road allmost touching each other, about two miles south of Bull run take the right hand, it carries you through Captain Hooes lane and in 3 miles of distance into the main road from Centreville to Dumfries, turn to the left and go down it two or three hundred yards, leave it by taking a right hand road, this carries you through Robert Hooes lane and afterwards through Grahams which has a great bend in it and is very long, with a brick-kiln in view, in about 3 miles you come in sight of a meeting House called Charity Chapel at about ½ mile distance; turn to the left, before you reach it in 7 miles without any other fork you arrive at the Red house. This account was taken from an old waggoner, a white man, who has traveled it long to avoid the worn roads, allso from Ferguson who married Mrs. erter and rides it every week to a plantation near the meeting house and is confirmed by an intelligent old Negroe thoroughly acquainted with the part next the Red house. It is said by all to be little frequented by waggons, to be a good road except the part next Songsteer which you know is a little broken: the latter part is said to be fine. The post for Fredericksburg from Fauquier C. House passing this today I hope you will get my letter before you leave the City. From the present appearance the roads must have been really good before last nights rain and will be so again when you come on.
          
          with most sincerely affectionate attachment yr &c. 
          
            Th: M. Randolph 
          
        